Name: Council Regulation (EEC) No 858/81 of 1 April 1981 relating to the import of New Zealand butter into the United Kingdom on special terms
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 90/ 18 Official Journal of the European Communities 4 . 4 . 81 COUNCIL REGULATION (EEC) No 858/81 of 1 April 1981 relating to the import of New Zealand butter into the United Kingdom on special terms THE COUNCIL OF THE EUROPEAN COMMUNITIES, of Community origin intended for the same purposes, provision should be made that the New Zealand butter in question may be used only for direct consumption , HAS ADOPTED THIS REGULATION : Article 1 The United Kingdom shall be authorized to import certain quantities of butter from New Zealand under the terms of this Regulation . Article 2 Having regard to the 1972 Act of Accession, and in particular Article 5 (2) of Protocol 18 annexed to that Act, Whereas Protocol 18 and subsequently Council Regu ­ lation (EEC) No 1655/76 of 29 June 1976 concerning the transitional arrangements for the import of New Zealand butter into the United Kingdom ('), as last amended by Regulation (EEC) No 482/81 (2 ), have authorized the United Kingdom to import certain quantities of New Zealand butter on special terms until 31 March 1981 ; Whereas in order to contribute, in accordance with the common interest to the harmonious development of world trade, arrangements should be made to permit New Zealand to continue to export butter to the United Kingdom on special terms ; Whereas the new arrangements must include measures to prevent the balance of the United Kingdom butter market from being disturbed ; whereas, therefore, the quantities of New Zealand butter imported under these arrangements must be fixed on a degressive scale ; Whereas a special levy, which will normally remain unchanged , is the most appropriate method of protecting Community butter from the disadvantages resulting from the frequent fluctuations of its level and of enabling New Zealand to plan on a reasonable basis its exports to the United Kingdom in line with market developments ; Whereas the level of the special levy must take into account the aid granted in the United Kingdom to Community butter under Regulation (EEC) No 1 269/79 (3 ), as last amended by Regulation (EEC) No 854/81 (4 ), which affects the selling prices of this butter in that Member State ; Whereas in order to prevent New Zealand butter qual ­ ifying for this special levy from being used for indus ­ trial purposes at a lower price level than that of butter 1 . These arrangements shall apply during the period 1 April 1981 to 31 December 1983 . The quantities which may be imported under these special arrangements shall be :  for the period 1 April to 31 December 1981 : 70 250 tonnes ;  for the calendar year 1982 : 92 000 tonnes . 2 . The Council , acting on a proposal from the Commission , shall determine before 1 October 1982 the quantity which the United Kingdom will be autho ­ rized to import during the calendar year 1983 in view in particular of the development of the situation on the Community butter market and the development of the world butter market . 3 . The quantities specified in paragraph 1 may, in accordance with the procedure provided for in para ­ graph 2, be temporarily reduced in order to prevent serious disturbances on the United Kingdom butter market, in particular should there be a substantial and unexpected drop in the direct consumption of butter. 4 . Before 1 August 1983 the Council shall , on the basis of a report and a proposal from the Commission , review the functioning of these arrangements with a view to a decision on arrangements for the import of New Zealand butter after 1 January 1984 . (') Of No L 185 , 9 . 7 . 1976 , p . 1 . I 1 ) O'j No L 52, 27 . 2 . 1981 , p . 2 . (*) OJ No L 161 , 29 . 6 . 1979 , p. 8 . (4 ) See page 14 of this Official Journal . 4. 4 . 81 Official Journal of the European Communities No L 90 / 19 Article 3 under this Regulation , is not used for processing but only for direct consumption within the meaning of Article 1 (a) of Regulation (EEC) No 1269/79 on the territory of the United Kingdom and to require payment of an amount equal to the aid granted under Regulation (EEC) No 1269/79 in the event of unauth ­ orized use . The amounts thus collected shall be considered as a levy within the meaning of the first indent of Article 2 (a) of Council Decision 70/243/ECSC, EEC, Euratom of 21 April 1970 on the replacement of finan ­ cial contributions from Member States by the Commu ­ nities' own resources (3 ). 1 . The special levy applicable to New Zealand butter imported under this Regulation shall be 77-52 ECU per 100 kilograms, less an amount equal to the amount of subsidy referred to in Article 2 (2) of Regu ­ lation (EEC) No 1269/79 . 2 . However, the rate of the special levy may be adjusted by the Council , acting by a qualified majority on a proposal from the Commission , whenever other Community measures alter to any substantial degree the conditions under which butter is marketed in the United Kingdom . Article 4 Article 8Entry under the special import arrangements shall be conditional upon the presentation of a certificate , showing that the butter concerned : The United Kingdom shall communicate all informa ­tion necessary for the application of this Regulation to the Commission, which shall inform the other Member States thereof.  is of New Zealand origin ,  is at least six weeks old,  has a fat content by weight of at least 80 % but less than 82 %, and  has been manufactured directly from milk or milk cream . Article 9 Article 5 Detailed rules for the application of this Regulation shall be adopted in accordance with the procedure provided for in Article 30 of Regulation (EEC) No 804/68 (4), as last amended by the 1979 Act of Acces ­ sion . They shall provide in particular for control measures to ensure observance of the qualities speci ­ fied in Article 2. The butter imported into the United Kingdom in accordance with the provisions of this Regulation may not become the subject of intra-Community trade or of re-exportation to third countries . Article 10Article 6 Imports of New Zealand butter shall be subject to the provisions adopted under Regulation (EEC) No 974/71 ('), as last amended by Regulation (EEC) No 101 1 /80 (2), with regard to the fluctuations of the currencies of certain Member States . This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply from 6 April 1981 , excepting Article 1 and Article 2 ( 1 ) which shall apply from 1 April 1981 . Regulation (EEC) No 1655/76 together with all Regu ­ lations based on that Regulation shall be repealed from 6 April 1981 . Article 7 The United Kingdom shall take the measures neces ­ sary to ensure that New Zealand butter, imported This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 1 April 1981 . For the Council The President G. BRAKS (') OJ No L 106, 12 . 5 . 1971 , p . 1 . J ) OJ No L 108 , 26 . 4 . 1980 , p . 3 . (3 ) OJ No L 94, 28 . 4 . 1970, p . 19 . ( «) OJ No L 148 , 28 . 6 . 1968 , p . 13 .